Case 0:17-cv-60426-UU Document 407 Entered on FLSD Docket 01/09/2019 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                       CASE NO.: 17-CV-60426-UU

   ALEKSEJ GUBAREV, XBT HOLDING,
   S.A., AND WEBZILLA, INC.

              Plaintiffs,

   v.

   BUZZFEED, INC. AND BEN SMITH,

              Defendants.


                NON-PARTY CHRISTOPHER STEELE’S POSITION STATEMENT
                (FILED UNDER SEAL PURSUANT TO COURT ORDER (DKT. 384))

             Non-party Christopher Steele has received notice of the potential unsealing of his

  deposition testimony, which was properly designated Attorneys’ Eyes Only under the Amended

  Confidentiality Stipulation and Protective Order. Mr. Steele objects to the unsealing of this

  testimony. For the reasons explained below, unsealing these materials would have an adverse

  impact on Mr. Steele, and good cause exists to keep the materials under seal.

             The document in issue is the June 18, 2018 deposition transcript of Mr. Steele. Mr. Steele

  is a non-party and a British citizen, outside of the jurisdiction of this Court. Counsel for Mr. Steele

  objected to the request to take his deposition, successfully fought to narrow its scope, and

  successfully opposed any disclosure of the testimony to date.

        I.      Relevant Background

             Plaintiffs initially moved this Court on August 9, 2017, to issue a request for international

  assistance in obtaining the deposition of Mr. Steele, anticipating testimony on a wide-ranging

  number of topics. Dkt. 52. The Court issued its Request for International Judicial Assistance the
Case 0:17-cv-60426-UU Document 407 Entered on FLSD Docket 01/09/2019 Page 2 of 6



  following day. Dkt. 54. Counsel for Mr. Steele sought to intervene in opposition on the grounds

  that the same Plaintiffs were suing Mr. Steele in the United Kingdom and were attempting to

  employ an end-run around the procedural limitations they faced in their parallel U.K. action. Dkt.

  55. Although the Court denied Mr. Steele’s request to intervene, it signaled its willingness to

  proceed “trusting that his rights under British law will be protected by the British Court.” Dkt. 60

  at 2. Mr. Steele’s British counsel moved to set aside his deposition. Although the British court

  did not set aside the deposition in its entirety, it did narrow the scope, describing Plaintiffs’

  proposed deposition topics as a “fishing expedition.” “It is indeed unfortunate that such a wide-

  ranging Request was sought, combined with the fact that in none of the documents in the Florida

  proceedings is there any analysis of how each topic for examination relates to and is relevant to

  the issues in the trial,” the British court noted.

            The parties deposed Mr. Steele in London on June 18, 2018. The testimony was designated

  as Attorneys’ Eyes Only—the highest level of confidentiality—pursuant to the Amended

  Confidentiality Stipulation and Protective Order. Dkt. 97.1 None of the parties objected to this

  designation, and it has indeed protected the deposition for more than half a year. Mr. Steele did

  not intend for that designation to be temporary, particularly in light of the fact that he has

  steadfastly sought to protect his privacy and has been dragged into multiple active lawsuits

  stemming from the so-called Trump Dossier.

      II.      Mr. Steele’s Deposition Testimony Should Remain Sealed

            Unsealing Mr. Steele’s deposition testimony would have an adverse effect on Mr. Steele,

  and good cause exists to keep these materials confidential. “The constitutional right of access has



  1
   Mr. Steele also successfully opposed requests from Sen. Charles Grassley and Rep. Devin Nunes
  for production of his deposition transcript. Dkt. 199.


                                                       2
Case 0:17-cv-60426-UU Document 407 Entered on FLSD Docket 01/09/2019 Page 3 of 6



  a more limited application in the civil context than it does in the criminal.”

  Chi. Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1310 (11th Cir. 2001). Moreover,

  “where a third party seeks access to material disclosed during discovery and covered by a

  protective order, the constitutional right of access, like Rule 26, requires a showing of good cause

  by the party seeking protection.” Id.

           Although materials filed with substantive motions are subject to the common-law right of

  access, “the fact that sealed material is subsequently submitted in connection with a substantive

  motion does not mean that the confidentiality imposed by Rule 26 is automatically forgone.” Id.

  at 1313. “Before disclosure is appropriate, a court must first conduct the common-law right of

  access balancing test.” Id.

           Rule 26 “requires the court to (1) determine whether valid grounds for the issuance of a

  protective order have been presented; and (2) balance the public’s interest in access against the

  litigant’s interest in confidentiality.” Estate of Martin Luther King, Jr., Inc. v. CBS, Inc., 184 F.

  Supp. 2d 1353, 1366 (N.D. Ga. 2002). “In balancing the public interest in accessing court

  documents against a party’s interest in keeping the information confidential, courts consider,

  among other factors, whether allowing access would impair court functions or harm legitimate

  privacy interests, the degree of and likelihood of injury if made public, the reliability of the

  information, whether there will be an opportunity to respond to the information, whether the

  information concerns public officials or public concerns, and the availability of a less onerous

  alternative to sealing the documents.” Romero v. Drummond Co., 480 F.3d 1234, 1246 (11th Cir.

  2007).

           As previously mentioned, Plaintiffs are pursuing in the United Kingdom a defamation

  claim against Mr. Steele for the exact same publication as the instant case. Under English civil




                                                   3
Case 0:17-cv-60426-UU Document 407 Entered on FLSD Docket 01/09/2019 Page 4 of 6



  procedure, Plaintiffs are not entitled to obtain from their adversary Mr. Steele the testimony they

  elicited from Mr. Steele here as an unwilling third party witness in their related U.S. action against

  a different defendant. This Court should not permit Plaintiffs to use this case as a strategic end-

  run around their procedural and substantive limitations in their parallel English action to the

  prejudice of Mr. Steele. Mr. Steele, a non-party, provided his testimony in reliance on the

  Protective Order and the confidentiality designation that his testimony received. The excerpts

  proposed for unsealing evidence Plaintiffs’ repeated attempts to push the testimony outside of the

  Court-ordered boundaries and also address Mr. Steele’s confidential business processes.

         Additionally, unsealing Mr. Steele’s deposition testimony, including excerpts selected and

  filed by his adversaries in separate litigation, would subject Mr. Steele to a wave of uninvited

  attention and potential danger. In the wake of the publication of the Trump Dossier, Mr. Steele

  received threats on his life, and he and his family were forced to go into hiding after he was

  involuntarily exposed by a ruthless press.

         Lastly, it does not appear that this Court relied on the contents of Mr. Steele’s deposition

  in its Summary Judgment Orders, and the information contained in the excerpts filed with the

  Court is not relevant to the underlying case, alleviating any concerns that keeping the deposition

  under seal will deprive the public of any “informational oxygen.” United States v. Bradley, No.

  405CR059, 2007 U.S. Dist. LEXIS 42152, at *13 (S.D. Ga. June 11, 2007). Indeed, the basis for

  this Court’s grant of summary judgment to defendants – the fair reporting privilege – has nothing

  whatsoever     to    do     with    the      cited       excerpts   of   Mr.   Steele’s   testimony.

         For these reasons, Mr. Steele requests that his deposition testimony remain under seal.


  Respectfully submitted this 9th day of January, 2019.




                                                       4
Case 0:17-cv-60426-UU Document 407 Entered on FLSD Docket 01/09/2019 Page 5 of 6



                                           /s/ Christina Hull Eikhoff
                                           Christina Hull Eikhoff (LEAD
                                           ATTORNEY)
                                           Georgia Bar No. 242539
                                           Alston & Bird, LLP
                                           1201 W. Peachtree St. NW
                                           Atlanta, GA 30309
                                           Phone: (404) 881-4496
                                           Email: Christy.eikhoff@alston.com
                                           Counsel for Non-Party Christopher Steele




                                       5
Case 0:17-cv-60426-UU Document 407 Entered on FLSD Docket 01/09/2019 Page 6 of 6



                                 CERTIFICATE OF SERVICE

         Non-Party Christopher Steele’s Position Statement was filed electronically under seal on

  January 9, 2019 through CM/ECF and served on counsel for the parties via U.S. mail at the

  addresses below:


  Valentin Gurvits
  Boston Law Group, PC
  825 Beacon Street
  Suite 20
  Newton Centre, MA 02459
  617-928-1804
  Counsel for Plaintiffs


  Katherine M. Bolger
  Davis Wright Tremaine, LLC
  1251 Avenue of the Americas, 21st Floor
  New York, NY 10020
  (212) 603-4068
  Counsel for Defendants




                                                     /s/ Christopher A. Riley
                                                     CHRISTOPHER A. RILEY
                                                     Florida Bar No. 0168165




                                                 6
